It was my opinion on the original hearing of this case that the plea of res judicata should have been overruled under the authority of State v. American Sugar Refining Co., 108 La. 603,32 So. 965, that case being cited in counsel's original brief but not mentioned in the original opinion. However, after a careful consideration and further study, I think that case is distinguishable from the instant case, as pointed out in the opinion of the court rendered on rehearing, and that my original position was erroneous. For this reason I now concur *Page 276 
in the reasoning and decree as expressed by Mr. Justice Hamiter, the organ of the court.